UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2009 FORM N-CSR Item 1. Reports to Stockholders. The BNY Mellon Funds BNY Mellon Large Cap Stock Fund BNY Mellon Income Stock Fund BNY Mellon Mid Cap Stock Fund BNY Mellon Small Cap Stock Fund BNY Mellon U.S. Core Equity 130/30 Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon International Appreciation Fund BNY Mellon Balanced Fund ANNUAL REPORT August 31, 2009 Contents The Funds The Funds LETTER FROM Letter from the President 2 THE PRESIDENT Discussion of Funds Performance Dear Shareholder: BNY Mellon Large Cap Stock Fund 3 BNY Mellon Income Stock Fund 6 We present to you this annual report for the BNY BNY Mellon Mid Cap Stock Fund 9 Mellon Funds Trust, covering the reporting period ended BNY Mellon Small Cap Stock Fund 12 August 31, 2009. BNY Mellon U.S. Core At long last, the current recession cycle appears to be Equity 130/30 Fund 15 BNY Mellon International Fund 18 winding down. After generally slumping since December BNY Mellon Emerging Markets Fund 21 2007, we expect U.S. economic growth to pick up during BNY Mellon International the third quarter of 2009. Highly stimulative monetary Appreciation Fund 24 and fiscal policies have so far been effective in the devel- BNY Mellon Balanced Fund 27 oped markets, while the low cost of debt and equity cap- Understanding Your Funds Expenses 30 ital relative to historical norms have continued to support Comparing Your Funds Expenses many emerging market Asian economies. However, we With Those of Other Funds 31 continue to anticipate a slower-than-average recovery, Statements of Investments 32 with the unemployment rate likely to remain elevated over the next several quarters. Statement of Securities Sold Short 45 Statements of Assets and Liabilities 69 The U.S. stock market anticipated the economic upturn Statements of Operations 72 with a sustained market rally that began in early March Statement of Cash Flows 75 2009. Although the rebound initially was concentrated primarily among lower-quality stocks that had been Statements of Changes in Net Assets 76 severely punished in the downturn, it later broadened to Financial Highlights 82 include virtually all economic sectors and capitalization Notes to Financial Statements ranges. While we are encouraged by the markets recent Report of Independent Registered strength, we remain concerned that improving investor Public Accounting Firm sentiment may have exceeded the revival of business fun- Important Tax Information damentals.Accordingly, we continue to believe that careful Information About the Review selectivity and risk management will be keys to success and Approval of Each Funds in the financial markets over the foreseeable future. As Investment Advisory Agreement always, we urge you to speak with your portfolio man- Board Members Information ager about the potential opportunities and obstacles in Officers of the Trust todays investment environment. For More Information For information about how the funds performed during the reporting period, as well as market perspectives, we have Back cover provided a Discussion of Fund Performance for each fund. The views expressed herein are current to the date of Thank you for your continued confidence and support. this report. These views and the composition of the Sincerely, funds portfolios are subject to change at any time based on market and other conditions.  Not FDIC-Insured Christopher E. Sheldon  Not Bank-Guaranteed  May Lose Value President BNY Mellon Funds Trust September 15, 2009 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through August 31, 2009, as provided by Sean P. Fitzgibbon, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2009, BNY Mellon Large Cap Stock Funds Class M shares produced a total return of 20.39%, and Investor shares returned 20.56%. 1 In comparison, the total return of the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, was 18.25%. 2 Despite a severe recession and banking crisis over much of the reporting period, large-cap stocks rallied over the spring and summer of 2009, offsetting a significant portion of earlier losses.The fund produced lower returns than its benchmark, primarily due to relatively weak stock selection early in the reporting period when investors responded more to deleveraging pressures than underlying fundamentals. The Funds Investment Approach The fund seeks capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in stocks of large-cap companies. We choose stocks through a disciplined investment process that uses computer modeling techniques to identify and rank companies based on value, growth and other financial characteristics. Also, we use fundamental analysis to select the most attractive of the higher ranked securities, drawing on a variety of internal and Wall Street research sources.We also attempt to manage risks by diversifying the funds investments across companies and industries, maintaining weightings and risk characteristics that generally are similar to those of the S&P 500 Index. Equity Markets Plunged, Then Rebounded Sharply The U.S. stock market endured a year of extreme volatility. Just weeks after the start of the reporting period, the failure of several major financial institutions nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence exacerbated the longest and most severe economic downturn since the 1930s. These influences fueled a bear market that drove stock market averages to multi-year lows.The decline was broad-based, affecting industry groups and individual stocks seemingly regardless of their underlying business fundamentals. However, market sentiment suddenly began to improve in early March, as aggressive measures adopted by government and monetary authorities appeared to have averted a collapse of the banking system. Evidence of economic stabilization later appeared, supporting a market rally that lasted through the reporting periods end. Stock Selection Strategy Produced Mixed Results Although the fund focused on traditionally defensive companies over the fall of 2008, deleveraging pressures forced institutional investors to sell fundamentally sound stocks along with more speculative ones. Consequently, our stock selection strategy proved relatively ineffective at the time. Our process worked better during the 2009 rally, but it was not enough to fully offset the funds earlier weakness. The funds results were particularly disappointing in the information technology sector, where the fund maintained an underweighted position in International The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) Business Machines (IBM).Although we regarded IBM as richly valued and vulnerable to reduced corporate spending, investors flocked to the traditionally defensive stock. Declining business spending also prompted us to sell the funds holdings of smartphone maker Research In Motion, but this move proved ill-timed when the stock subsequently gained value. Conversely, the fund held wireless handset maker Nokia, which was hurt by lower spending on communications equipment. More recently, Nokia announced a change in strategy that negated our investment thesis, and we sold the stock. Although we continue to view the prospects of Bank of America favorably, the stocks performance was hurt by the financial crisis and issues related to its acquisition of Merrill Lynch.We held the stock during the downturn, but near-term concerns caught us underexposed during its initial turnaround. The funds performance also suffered from its position in Wachovia, which was acquired under distress by Wells Fargo. We purchased regional bank Fifth Third at a substantial discount to book value, but the stock was hurt in the financial crisis, prompting us to sell the funds holdings. Of course, the fund also held its share of stronger performers during the turbulent reporting period. In the consumer discretionary sector, we emphasized companies that we believed would benefit from greater cost-consciousness among consumers.This strategy led us to discount retailers such as Ross Stores and Family Dollar Stores as well as budget dining chains McDonalds and Darden Restaurants. Media conglomerateTimeWarner, appliances maker Whirlpool and electronics retailer Best Buy also fared relatively well during the reporting period. In the consumer staples sector, bottler Coca-Cola Enterprises benefited from a favorable renegotiation of its contract with The Coca-Cola Company. Longstanding holding CVS Caremark announced better-than-expected financial results, as did battery maker Energizer. In other sectors, banking giant JPMorgan Chase proved relatively well positioned for the financial crisis, and pharmaceutical developer Shering-Plough gained value after receiving an acquisition offer from Merck & Co. Positioned for an Improved Environment As of the reporting periods end, the U.S. economy appears to be gaining strength, and investors have been refocusing on fundamentals. In our judgment, these developments could lead to an investment environment that is particularly well suited to our investment process. Indeed, we have continued to find what we believe are attractive opportunities in companies that weathered the downturn and appear poised to prosper during an economic rebound. September 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. 4 FUND PERFORMANCE Years Ended 8/31 Comparison of change in value of $10,000 investment in BNY Mellon Large Cap Stock Fund Class M shares and the Standard & Poors 500 Composite Stock Price Index Average Annual Total Returns as of 8/31/09 Inception From Date 1 Year 5 Years 10 Years Inception Class M shares 1/1/85 20.39% 0.04% 1.91%  Investor shares 7/11/01 20.56% 0.31%  1.42%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares of BNY Mellon Large Cap Stock Fund on 8/31/99 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date.All dividends and capital gain distributions are reinvested. Before the fund commenced operations, substantially all of the assets of a predecessor common trust fund (CTF) that, in all material respects, had the same investment objective, policies, guidelines and restrictions as the fund (and those of another CTF) were transferred to the fund. Please note that the performance of the funds Class M shares represents the performance of the predecessor CTF through October 1, 2000, adjusted to reflect the funds fees and expenses, by subtracting from the actual performance of the CTF the expenses of the funds Class M shares as they were estimated prior to the conversion of the CTF into the fund, and the performance of the funds Class M shares thereafter.The predecessor CTF was not registered under the Investment Company Act of 1940, as amended, and therefore was not subject to certain investment restrictions that might have adversely affected performance. In addition, the expenses of the funds Class M shares may be higher than those estimated prior to the conversion of the CTF into the fund, which would lower the performance shown in the above line graph. Effective July 11, 2001, existing fund shares were designated as Class M shares and the fund began offering a second class of shares designated as Investor shares, which are subject to a Shareholder Services Plan. Performance for Investor shares will vary from the performance of Class M shares shown above because of the differences in charges and expenses. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class M shares only.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 5 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the reporting period of September 1, 2008, through August 31, 2009, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2009, BNY Mellon Income Stock Funds Class M shares produced a total return of 15.73%, and its Investor shares produced a total return of 15.84%. 1 In comparison, the funds benchmark, the Russell 1000 Value Index, produced a total return of 20.27% for the same period. 2 Despite a bear market stemming from a severe recession and banking crisis during the first half of the reporting period, stocks rallied over the spring and summer of 2009, offsetting a substantial portion of earlier losses.The fund fared relatively well in this turbulent environment, as our security selection strategy produced particularly strong results in the energy, financials and industrials sectors. The Funds Investment Approach The fund seeks total return consisting of capital appreciation and income.To pursue its goal, the fund normally invests at least 80% of its assets in stocks.The fund seeks to focus on dividend-paying stocks and other investment techniques that produce income. We choose stocks through a disciplined investment process that combines quantitative modeling techniques, fundamental analysis and risk management.While we attempt to manage risks by diversifying broadly across companies and industries, the fund may at times overweight certain sectors in an attempt to earn higher yields. The fund may also use derivatives as a substitute for taking a position in an underlying asset, to increase returns or income, or as part of a hedging strategy. Equity Markets Plunged, Then Rebounded Sharply The U.S. stock market endured a year of extreme volatility. Just weeks after the start of the reporting period, the failure of several major financial institutions nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence exacerbated the longest and most severe economic downturn since the 1930s. These influences fueled a bear market that drove stock market averages to multi-year lows. The decline was broad-based, affecting industry groups and individual stocks seemingly regardless of their underlying business fundamentals. However, market sentiment suddenly began to improve in early March, as aggressive measures adopted by government and monetary authorities appeared to have averted a collapse of the banking system.Additional evidence of economic stabilization later appeared, sparking a sustained market rally that lasted through the reporting periods end. Stock Selection Strategy Drove Fund Performance Although investor behavior during the downturn was in large part motivated more by fear of losses than the strengths and weaknesses of individual companies, our value- and dividend-oriented stock selection strategy proved relatively effective, helping the fund cushion market declines to a degree. Our process continued to work well during the rally over the spring and summer of 2009, when investors appetite for risk returned.The funds relative performance was especially robust in the energy, financials and industrials sectors. In the energy sector, the traditionally defensive stock of ExxonMobil supported relative performance during the downturn, as did positions in other large, integrated energy producers, such as Occidental Petroleum and Chevron. In the battered financial services sector, we successfully avoided most of the credit crisiss more severely damaged financial institutions in favor of healthier companies, such as Wells Fargo and JPMorgan Chase & Co.These stocks also participated in a rebound after it was reported in the spring that major U.S. banks had passed government-ordered stress tests. 6 In the economically sensitive industrials sector, an underweighted position in General Electric helped the fund avoid relative weakness in a major component of the benchmark. We had an underweight in General Electric due to credit-related concerns affecting its financial unit and recession-related concerns in its industrial divisions, which historically have tended to do better later in the economic cycle. Disappointments during the reporting period included the technology sector, where Nokia suffered from the decline in the handset industry. In the telecommunications services sector, an underweighted position in the traditionally defensive stock of industry giant Verizon Communications weighed on the funds relative performance during the downturn. Positioned for an Economic Recovery Despite the sustained market rally,we have continued to find what we believe are attractively valued opportunities in companies that appear poised to prosper during an economic rebound.We have found a number of new opportunities meeting our value-oriented investment criteria in the health care and consumer discretionary sectors. In the latter area, a number of media compa- nies appear poised to benefit from greater advertising spending in an economic recovery. Conversely, we have identified relatively few opportunities in the telecommunications sector as investors shift away from their previously defensive postures. Indeed, as of the reporting periods end, the U.S. economy appears to be gradually gaining strength, and investors have been refocusing on fundamentals. In our judgment, these developments could lead to an investment environment that is especially well suited to our stock selection process. September 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. The Funds 7 FUND PERFORMANCE Average Annual Total Returns as of 8/31/09 Inception From Date 1 Year 5 Years 10 Years Inception Class M shares 1/1/85 15.73% 0.81% 0.59%  Investor shares 7/11/01 15.84% 0.57%  0.40%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares of BNY Mellon Income Stock Fund on 8/31/99 to a $10,000 investment made in the Russell 1000 Value Index (the Index) on that date.All dividends and capital gain distributions are reinvested. Before the fund commenced operations, substantially all of the assets of a predecessor common trust fund (CTF) that, in all material respects, had the same investment objective, policies, guidelines and restrictions as the fund (and those of another CTF) were transferred to the fund. Please note that the performance of the funds Class M shares represents the performance of the predecessor CTF through October 1, 2000, adjusted to reflect the funds fees and expenses, by subtracting from the actual performance of the CTF the expenses of the funds Class M shares as they were estimated prior to the conversion of the CTF into the fund, and the performance of the funds Class M shares thereafter.The predecessor CTF was not registered under the Investment Company Act of 1940, as amended, and therefore was not subject to certain investment restrictions that might have adversely affected performance. In addition, the expenses of the funds Class M shares may be higher than those estimated prior to the conversion of the CTF into the fund, which would lower the performance shown in the above line graph. Effective July 11, 2001, existing fund shares were designated as Class M shares and the fund began offering a second class of shares designated as Investor shares, which are subject to a Shareholder Services Plan. Performance for Investor shares will vary from the performance of Class M shares shown above because of the differences in charges and expenses. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class M shares only.The Index uses company price-to-book ratios and long-term growth rates to calculate a composite ranking, which is used to determine if a stock is growth or value. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 8 DISCUSSION OF FUND PERFORMANCE For the reporting period of September 1, 2008, through August 31, 2009, as provided by Stephen Mozur, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2009, BNY Mellon Mid Cap Stock Funds Class M shares produced a total return of 21.33%, Investor shares returned 21.51% and Dreyfus Premier shares returned 22.09%. 1 In comparison, the Standard & Poors MidCap 400 Index (S&P 400 Index), the funds benchmark, produced a total return of 18.17%, and the average return of all funds in the Lipper Mid-Cap Core category was 19.61% for the same period. 2 Despite a severe recession and banking crisis over much of the reporting period, stocks rallied in the spring and summer of 2009, offsetting a substantial portion of earlier losses. The fund produced lower returns than its benchmark, as a relatively defensive investment posture prevented it from participating more fully in the more speculative stocks that led the 2009 market rally. The Funds Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in stocks of domestic companies with market capitalizations generally in the range of companies included in the S&P 400 Index at the time of purchase.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Based on fundamental analysis, the investment adviser generally selects the most attractive securities, drawing on a variety of sources, including internal as well as Wall Street research, and company management. Finally, we manage risk by diversifying across companies and industries. Our goal is to keep those risks at levels that are similar to those of the S&P 400 Index. Equity Markets Plunged, Then Rebounded Sharply Midcap stocks endured a year of extreme volatility. Just weeks after the start of the reporting period, the failure of several major financial institutions nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence exacerbated the longest and most severe economic downturn since the 1930s.These influences fueled a bear market that drove stock market averages to multi-year lows.The decline was broad-based, affecting companies seemingly regardless of their underlying business fundamentals. However, market sentiment suddenly began to improve in early March, as aggressive measures adopted by government and monetary authorities appeared to gain traction.Additional evidence of economic stabilization later appeared, sparking a market rally through the reporting periods end. Defensive Stance Limited Participation in 2009 Rally In the months prior to the start of the reporting period, we had adopted a relatively defensive posture, as our models assigned higher rankings to companies with relatively little debt and good earnings prospects. This emphasis helped the fund weather the downturn over the reporting periods first half, but hurt its relative performance over the second half, when the sustained market rebound was led mainly by lower-quality companies that had been severely beaten down during the bear market. As a result, the fund underperformed its benchmark for the reporting period overall. The funds relative performance was particularly weak in the utilities sector, where a modestly underweighted position prevented fuller participation in the sectors gains during the rally. The fund also was hurt by its The Funds 9 DISCUSSION OF FUND PERFORMANCE (continued) stock selections among utilities, including energy producers EQT Corporation, Energen and Questar, where results were dampened by the effects of stubbornly low natural gas prices on their exploration-and-production divisions. In the industrials sector, the fund did not hold some of the better performing stocks, such as heavy equipment maker Oshkosh Corp. and construction materials producer Martin Marietta Materials. Among technology companies, benchmark component CommScope did not meet our investment criteria but was one of the sectors stronger performers in the rally. The fund achieved better relative performance in the consumer staples sector, where Pepsi Bottling Group and Dr. Pepper Snapple Group benefited from lower packaging costs, and nutritional supplements seller Herbalife saw earnings rise partly due to favorable changes in currency exchange rates. In the traditionally defensive health care sector, dialysis specialist DaVita and over-the-counter medicine maker Perrigo enjoyed steady customer demand during the recession, and drug developer Endo Pharmaceuticals Holdings gained value after a management change.Among consumer discretionary companies, Darden Restaurants, Dollar Tree and Priceline.com benefited when cash-strapped consumers turned to lower-priced goods and services. In the financials sector, the funds insurance holdings fared relatively well, includ- ing title company Fidelity National Financial, multiline insurer Prudential Financial and financial planning firm Genworth Financial, which sold its Canadian operations to shore up its balance sheet. Positioned for an Economic Recovery Although economic weakness has persisted, we believe a recovery appears to be in the making due in part to highly stimulative monetary and fiscal policies.Therefore, we are optimistic regarding the long-term prospects for the U.S. economy, and have shifted to a less defensive investment posture. Moreover, investors appear to be focusing more intently on business fundamentals, creating an investment environment that may be especially well suited to our stock selection process. September 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Index return does not reflect the fees and expenses associated with operating a mutual fund. 10 FUND PERFORMANCE Years Ended 8/31 Comparison of change in value of $10,000 investment in BNY Mellon Mid Cap Stock Fund Class M shares and the Standard & Poors MidCap 400 Index Average Annual Total Returns as of 8/31/09 Inception From Date 1 Year 5 Years 10 Years Inception Class M shares 1/1/85 21.33% 3.96% 4.56%  Investor shares 7/11/01 21.51% 3.70%  3.29% Dreyfus Premier shares with applicable redemption  9/6/02 25.20% 2.70%  5.20% without redemption 9/6/02 22.09% 2.93%  5.20%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares of BNY Mellon Mid Cap Stock Fund on 8/31/99 to a $10,000 investment made in the Standard & Poors MidCap 400 Index (the Index) on that date.All dividends and capital gain distributions are reinvested. Before the fund commenced operations, substantially all of the assets of a predecessor common trust fund (CTF) that, in all material respects, had the same investment objective, policies, guidelines and restrictions as the fund were transferred to the fund. Please note that the performance of the funds Class M shares represents the performance of the predecessor CTF through October 1, 2000, adjusted to reflect the funds fees and expenses, by subtracting from the actual performance of the CTF the expenses of the funds Class M shares as they were estimated prior to the conversion of the CTF into the fund, and the performance of the funds Class M shares thereafter.The predecessor CTF was not registered under the Investment Company Act of 1940, as amended, and therefore was not subject to certain investment restrictions that might have adversely affected performance. In addition, the expenses of the funds Class M shares may be higher than those estimated prior to the conversion of the CTF into the fund, which would lower the performance shown in the above line graph. Effective July 11, 2001, existing fund shares were designated as Class M shares and the fund began offering a second class of shares designated as Investor shares, which are subject to a Shareholder Services Plan. Performance for Investor shares will vary from the performance of Class M shares shown above because of the differences in charges and expenses. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class M shares only.The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The maximum contingent deferred sales charge for Dreyfus Premier shares is 4%.After six years Dreyfus Premier shares convert to Investor shares. The Funds 11 DISCUSSION OF FUND PERFORMANCE (continued) DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through August 31, 2009, as provided by Dwight E. Cowden, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2009, BNY Mellon Small Cap Stock Funds Class M shares produced a total return of 24.11%, and Investor shares returned 23.92%. 1 In comparison, the funds benchmark, the Standard & Poors SmallCap 600 Index (the Index), produced a total return of 20.73% for the same period. 2 Despite a severe recession and banking crisis over much of the reporting period, small-cap stocks rallied over the spring and summer of 2009, offsetting a significant portion of earlier losses.
